             Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 1 of 12




1    Gary W. Osborne (Bar No. 145734)
     Dominic S. Nesbitt (Bar No. 146590)
2    OSBORNE & NESBITT LLP
     101 West Broadway, Suite 1330
3    San Diego, California 92101
     Phone: (619) 557-0343
4    Fax: (619) 557-0107
5    gosborne@onlawllp.com
     dnesbitt@onlawllp.com
6
     Attorneys for Plaintiff, STEM, INC.
7
8                          UNITED STATES DISTRICT COURT
9                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
10   STEM, INC.,                                   CASE NO.
     a Delaware Corporation,
11
12         Plaintiff,                              COMPLAINT FOR BREACH OF
                                                   CONTRACT; TORTIOUS BREACH OF
13   vs.                                           IMPLIED COVENANT OF GOOD
                                                   FAITH AND FAIR DEALING;
14   SCOTTSDALE INSURANCE                          DECLARATORY RELIEF; AND FOR
     COMPANY, an Ohio Corporation,                 PUNITIVE DAMAGES
15
           Defendant.                              DEMAND FOR JURY TRIAL
16
17
18         Plaintiff Stem, Inc. respectfully alleges as follows:
19                             JURISDICTION AND VENUE
20         1.     This Court has jurisdiction over the subject matter of this complaint
21   pursuant to 28 U.S.C. § 1332(a)(1), because there is complete diversity of
22   citizenship between the parties and the amount in controversy exceeds the sum of
23   $75,000, exclusive of interest and costs.
24         2.     The matter in controversy is between citizens of different states.
25   Plaintiff, Stem, is diverse of citizenship from Defendant, Scottsdale Insurance
26   Company. Stem was incorporated in Delaware and has its principal place of
27   business in Millbrae, California. Scottsdale, on the other hand, was incorporated in
28   Ohio and has its principal place of business in Scottsdale, Arizona.
                                           COMPLAINT
                                              1
             Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 2 of 12




1          3.     Venue is proper in this District under 28 U.S.C. §1391(b)(1), (c)(2)
2    and (d) in that Scottsdale is subject to personal jurisdiction in this District and
3    therefore is deemed to reside here. Venue is also proper under 28 U.S.C.
4    §1391(b)(2) because the policies of insurance which are the subject of this action
5    were entered into and were to be performed within this District, and the underlying
6    events giving rise to Stem’s claim for coverage occurred within this District.
7                               INTRADISTRICT ASSIGNMENT
8          4.     This action arises in San Mateo County because it arises out of the
9    breach of certain policies of insurance which were entered into, and were to be
10   performed, within San Mateo County. Accordingly, this action should be assigned
11   to the Oakland Division.
12                                      THE PARTIES
13         5.     Stem is in the business of developing technological solutions that help
14   commercial, government, and utility customers store and manage electrical power.
15         6.     Scottsdale is Stem’s liability insurer, duly licensed to do business in
16   the State of California.
17                               GENERAL ALLEGATIONS
18   A.    The Scottsdale Policies
19         7.     Scottsdale insured Stem and its directors and officers under
20   consecutive “Business and Management Indemnity” policies issued annually from
21   October 27, 2011 to October 27, 2018. Two of these policies are at issue in this
22   coverage action.
23         8.     The first Scottsdale policy at issue is designated by policy number
24   EKS3113947, and had a policy period of October 27, 2013 to October 27, 2014
25   (the “2013-2014 Policy”).
26         9.     The second is designated by policy number EKS3202928, and had a
27   policy period of October 27, 2016 to October 27, 2017 (the “2016-2017 Policy”).
28
                                            COMPLAINT
                                               2
               Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 3 of 12




1          10.     Each policy has a relevant aggregate limit of $3,000,000, subject to
2    self-insured retentions of $2,500 under the 2013-2014 Policy and $25,000 under
3    the 2016-2017 Policy.
4          11.     The policies’ “INSURING CLAUSES” provision reads, in relevant
5    part, as follows:
6                  The Insurer shall pay the Loss of the Company for which
                   the Company has indemnified the Directors and Officers
7
                   and which the Directors and Officers have become
8                  legally obligated to pay by reason of a Claim first made
                   against [them] during the Policy Period . . . and reported
9
                   to the Insurer pursuant to Section E.1. herein, for any
10                 Wrongful Act taking place prior to the end of the Policy
11                 Period.

12         12.     “Loss” is defined to include legal fees, expenses, and settlements.
13         13.     “Claim” is defined to include a civil proceeding for monetary
14   damages.
15         14.     “Wrongful Act” is defined broadly to include any “error,”
16   “omission,” “breach of duty” or “act” by the “Directors and Officers” while
17   acting in their capacity as such.
18         15.     “Directors and Officers” is a phrase defined to include “any person
19   who was, now is, or shall become: . . . a duly elected or appointed director, officer,
20   or similar executive of the Company, or any member of the management board of
21   the Company.”
22         16.     “Company” is defined to mean Stem.
23         17.     Both Scottsdale policies are written on a “claims made” basis,
24   meaning they only cover a “Claim” first made against an insured during the policy
25   period.
26         18.     The policies also contain what is commonly referred to as an
27   “Awareness Provision.” This provision permits Stem to “lock in” coverage under a
28   particular policy by giving written notice to Scottsdale, during the policy period,
                                           COMPLAINT
                                              3
             Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 4 of 12




1    “of facts or circumstances which may reasonably give rise to a future Claim
2    covered under this Policy.” If such a notice of facts or circumstances is given by
3    Stem to Scottsdale, the Awareness Provision provides that “any Claim made
4    subsequently arising out of such facts or circumstances shall be deemed for the
5    purposes of this Coverage Section to have been made at the time such notices [sic]
6    was received by the Insurer.”
7    B.    Stem’s Notice To Scottsdale Of “Facts Or Circumstances” Which May
8          Reasonably Give Rise To A Future Claim
9          19.    On October 17, 2014, during the term of the 2013-2014 Policy,
10   Stem provided to Scottsdale a notice of facts or circumstances pursuant to that
11   policy’s Awareness Provision. Specifically, Stem made Scottsdale aware of a
12   December 31, 2013 letter it had received from one of its shareholders, Richard A.
13   Grimm, which requested information about a transaction at Stem known as the
14   “Series B Financing.” Mr. Grimm stated in his letter that his request was being
15   made for the purpose of “obtaining information necessary to permit me to plead
16   particularized facts should I elect to pursue litigation against the Corporation or
17   any of its officers or board members in connection with the Financing.”
18   C.    Scottsdale Acknowledges Stem’s Notice Of Facts Or Circumstances
19         20.    On January 23, 2015, Scottsdale responded to Stem’s October 17,
20   2014 notice of facts or circumstances. Scottsdale denied there was yet any Claim
21   triggering coverage under the 2013-2014 Policy, but stated “[w]e will, however,
22   treat this matter as a notice of facts or circumstances which may reasonably give
23   rise to a future Claim . . . .” (Underscore in original.)
24   D.    The 2017 Shareholder Lawsuit
25         21.    On May 12, 2017, Mr. Grimm, along with three other shareholders of
26   Stem, namely Stacey Reineccius, Gregory Klingsporn, and Brenda Berlin, filed a
27   lawsuit in the Superior Court of California for the County of San Mateo, entitled
28   Stacey Reineccius, et al. v. Zeb Rice, et al., and assigned Case No. 17CIV02098
                                            COMPLAINT
                                               4
              Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 5 of 12




1    (hereafter the “Underlying Lawsuit”). This Underlying Lawsuit, which includes a
2    claim related to the Series B financing, remains pending and is being actively
3    litigated.
4           22.    Stem itself is not named as a defendant in the Underlying Lawsuit.
5    Among the five named defendants, however, three qualify as insureds under the
6    Scottsdale policies. These insured defendants are Zeb Rice, John Carrington and
7    David Buzby, all of whom are now, or have been, members of Stem’s board of
8    directors.1
9           23.    The Underlying Lawsuit includes three causes of action against
10   Messrs. Rice, Carrington, and Buzby for Breach of Fiduciary Duty, Conspiracy
11   and Unjust Enrichment. These causes of action are in part premised upon
12   allegations of wrongful acts taken in 2013 to dilute the value of the underlying
13   plaintiffs’ stock holdings, and to appropriate their equity. According to the
14   Underlying Lawsuit, the vehicle by which Messrs. Rice, Carrington, and Buzby
15   accomplished this was the Series B Financing and subsequent transactions.2
16          24.    The Underlying Lawsuit also includes a separate and unrelated
17   allegation of a wrongful act by defendant Buzby. Specifically, it is alleged that
18   Mr. Buzby earned a windfall after extending a short-term loan to Stem in 2017
19   in the amount of $1,500,000. It is further alleged that after this loan was paid in full
20   one month later, Mr. Buzby received cash and stock worth over $2 million.
21   The Underlying Lawsuit alleges this transaction “constitutes self-dealing and is a
22   separate breach of [Mr. Buzby’s] fiduciary duty to Plaintiffs.”
23
24
25   1
          Also named as defendants in the Underlying Lawsuit are two non-insured entities, namely
26   Angeleno Group, LLC and GE Ventures, LLC. These entities are alleged to be Stem’s controlling
     shareholders who aided and abetted the wrongful actions taken by Stem’s directors.
27   2
          As discussed above, the Series B Financing was the subject of Stem’s earlier notice to
28   Scottsdale of facts or circumstances under the 2013-2014 Policy’s Awareness Provision.

                                             COMPLAINT
                                                5
              Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 6 of 12




1           25.    On December 13, 2019, a First Amended Complaint was filed that
2    largely repeats the allegations from the Original Complaint; however, Stacey
3    Reineccius and Brenda Berlin, having settled their respective claims, are no longer
4    plaintiffs.
5    E.     Stem’s Tender
6           26.    On June 2, 2017, Stem tendered the Underlying Lawsuit to Scottsdale.
7    By letter dated July 27, 2017, Scottsdale responded by notifying Stem there was no
8    coverage available for the Underlying Lawsuit under either the 2013-2014 Policy
9    or the 2016-2017 Policy.
10   F.     Scottsdale’s Wrongful Denial Under the 2013-2014 Policy
11          27.    Since the Underlying Lawsuit included a claim related to the Series B
12   Financing – the precise subject of Stem’s prior notice of facts or circumstances
13   under the 2013-2014 Policy’s Awareness Provision – Scottsdale limited its
14   coverage analysis to the 2013-2014 Policy. However, Scottsdale wrongfully
15   disclaimed coverage under this policy based upon two policy exclusions.
16          28.    The first of the two exclusions relied upon by Scottsdale to deny
17   coverage under the 2013-2014 Policy is a Prior & Pending Proceeding Exclusion.
18   Scottsdale represented in its denial letter that the Prior & Pending Proceeding
19   Exclusion was implicated because the Underlying Lawsuit alleges and arises out of
20   a 2010 employment dispute between Mr. Reineccius and Stem.
21          29.    Scottsdale’s invocation of this exclusion was arbitrary, erroneous and
22   unreasonable. Mr. Reineccius’ employment dispute with Stem is described in the
23   Underlying Lawsuit for background only. As Scottsdale is well aware from the
24   investigation it conducted, the employment dispute between Mr. Reineccius and
25   Stem was fully settled in 2011. Having been fully settled, the dispute is not being
26   litigated, and cannot be litigated, in the Underlying Action. It is has been fully
27   resolved and has no relevance to the potential liability now facing Messrs. Rice,
28   Carrington and Buzby.
                                           COMPLAINT
                                              6
             Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 7 of 12




1          30.    The plaintiff shareholders’ causes of action that are actually being
2    litigated in the Underlying Lawsuit are legally and factually distinct claims, in
3    every material respect, from Mr. Reineccius’ settled employment dispute, and are
4    based upon entirely separate and non-overlapping alleged wrongful acts. As such,
5    Scottsdale’s invocation of the Prior & Pending Proceeding Exclusion to disclaim
6    its coverage obligations was improper and in bad faith.
7          31.    The second exclusion relied upon by Scottsdale to deny coverage
8    under the 2013-2014 Policy is an Insured v. Insured Exclusion. It is similarly, and
9    just as plainly, inapplicable to the Underlying Lawsuit. While one of the original
10   plaintiffs, namely Mr. Reineccius, was a former director of Stem, and therefore an
11   insured, there is an express exception to the Insured v. Insured Exclusion for
12   claims brought by former directors when brought in their capacity as securities
13   holders of the company. Because it was obvious from the face of the Underlying
14   Lawsuit that Mr. Reineccius was suing only in his shareholder capacity, and all
15   other conditions of this exception are met, the Insured v. Insured Exclusion has no
16   application. Additionally, three of the plaintiffs who filed the Underlying Lawsuit,
17   Mr. Grimm, Mr. Klingsporn and Ms. Berlin, have never been directors or officers
18   of Stem. On its face, therefore, the Insured v. Insured Exclusion manifestly has no
19   application to their claims. For all the foregoing reasons, Scottsdale had no
20   reasonable justification for invoking the Insured v. Insured Exclusion to deny a
21   defense obligation and withhold the coverage otherwise available to its insureds
22   under the 2013-2014 Policy.
23   G.    Scottsdale’s Wrongful Denial Under the 2016-2017 Policy
24         32.    As noted supra, in view of Stem’s prior notice of facts or
25   circumstances, Scottsdale limited its coverage analysis to the 2013-2014 Policy.
26   This decision by Scottsdale, to limit its analysis to one policy only, was erroneous.
27   The 2016-2017 Policy was also implicated by allegations in the Underlying
28   Lawsuit.
                                           COMPLAINT
                                              7
              Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 8 of 12




1          33.      In this regard, while the Underlying Lawsuit is partly premised on a
2    claim related to the 2013 Series B Financing – a claim deemed made under the
3    2013-2014 Policy in light of Stem’s earlier notice of facts or circumstances – the
4    lawsuit also includes a separate and unrelated claim against Mr. Buzby concerning
5    repayment of a short-term loan he made to Stem in 2017. The Underlying Lawsuit
6    expressly alleges this claim of self-dealing by Mr. Buzby in 2017 constitutes a
7    “separate breach” of his fiduciary duty.
8          34.      This claim against Mr. Buzby, based on a loan to Stem he allegedly
9    made in 2017, is legally and factually unrelated to the 2013 Series B Financing that
10   was the subject of Stem’s 2014 notice of facts and circumstances. It is a separate
11   and distinct claim, based on events occurring in 2017. As such, Scottsdale should
12   have extended coverage for this claim under its 2016-2017 Policy.
13         35.      As a result of Scottsdale’s wrongful coverage denials under both its
14   2013-2014 Policy and 2016-2017 Policy, Stem has been forced to incur legal fees
15   and settlement costs in connection with the Underlying Lawsuit.
16                              FIRST CLAIM FOR RELIEF
17                        Breach of Contract (the 2013-2014 Policy)
18         36.      Stem incorporates and re-alleges paragraphs 1 through 31 and
19   paragraph 35 as though fully set forth herein.
20         37.      Stem performed all conditions, covenants, and promises required on
21   its part to be performed in accordance with the terms and conditions of the 2013-
22   2014 Policy.
23         38.      Scottsdale has breached the terms of the 2013-2014 Policy by
24   wrongfully disclaiming a coverage obligation, thereby forcing Stem to incur
25   defense costs and settlement costs on behalf of Messrs. Rice, Carrington and
26   Buzby.
27         39.      Stem has been damaged in an amount to be proven at trial. Said
28   damages exceed the jurisdictional minimum required by this court.
                                           COMPLAINT
                                              8
             Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 9 of 12




1                              SECOND CLAIM FOR RELIEF
2                         Breach of Contract (the 2016-2017 Policy)
3           40.     Stem incorporates and re-alleges paragraphs 1 through 35 as though
4    fully set forth herein.
5           41.     Stem performed all conditions, covenants, and promises required on
6    its part to be performed in accordance with the terms and conditions of the 2016-
7    2017 Policy.
8           42.     Scottsdale breached the terms of the 2016-2017 Policy by wrongfully
9    disclaiming a coverage obligation, thereby forcing Stem to incur defense costs and
10   settlement costs on behalf of Messrs. Rice, Carrington and Buzby.
11          43.     Stem has been damaged in an amount to be proven at trial. Said
12   damages exceed the jurisdictional minimum required by this court.
13                              THIRD CLAIM FOR RELIEF
14                        Tortious Breach Of The Implied Covenant
15                             Of Good Faith And Fair Dealing
16          44.     Stem incorporates and re-alleges paragraphs 1 through 35, 37 through
17   39, and 41 through 43 as though fully set forth herein.
18          45.     A relationship of trust and confidence was established between Stem
19   on the one hand, and Scottsdale on the other, by virtue of Stem’s status as the
20   named insured under the Scottsdale policies. Scottsdale had a duty to deal fairly
21   and in good faith with Stem in all matters between them.
22          46.     Stem is informed and believes and on that basis alleges that Scottsdale
23   breached its duty of good faith and fair dealing when, among other things, it did
24   the following:
25                  a.    Wrongfully and unreasonably denied coverage in conscious
26                        disregard of California insurance law and Stem’s rights;
27                  b.    Failed to undertake any meaningful investigation of Stem’s
28                        tender;
                                            COMPLAINT
                                               9
            Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 10 of 12




1                 c.     Failed to acknowledge a defense obligation to its insureds
2                        immediately upon learning facts establishing a potential for
3                        covered liability;
4                 d.     Failed to acknowledge a defense obligation based upon the
5                        arbitrary and unreasonable application of policy exclusions
6                        which is in direct contravention of California law;
7                 e.     Failed to give at least as much consideration to the welfare of
8                        its insureds as it did to its own interests; and
9                 f.     Ignored California law in evaluating its defense obligations.
10         47.    As a direct and proximate result of the above-mentioned breaches of
11   the duty of good faith and fair dealing, Stem has been damaged in an amount to be
12   proven at trial, which exceeds the jurisdictional minimum required by this Court.
13         48.    Stem is informed and believes and on that basis alleges that Scottsdale
14   denied insurance benefits despite knowing facts which clearly and unambiguously
15   demonstrated that it owed a defense obligation against the Underlying Lawsuit.
16   Despite this knowledge, Scottsdale made a calculated decision to wrongfully deny
17   a defense obligation, and gamble that its denial would go unchallenged. Scottsdale
18   intentionally disclaimed a defense obligation despite knowledge of its coverage
19   obligations, and acted with an intent to enrich itself while injuring and harming
20   Stem. Scottsdale’s conduct in this matter satisfies the statutory grounds of
21   “oppression, fraud or malice” so as to justify an award of punitive damages in
22   order to punish it and to deter such conduct in the future.
23                            FOURTH CLAIM FOR RELIEF
24                                    Declaratory Relief
25         49.    Stem incorporates and re-alleges paragraphs 1 through 35, 37 through
26   39, and 41 through 43 as though fully set forth herein.
27         50.    Stem contends that the Underlying Lawsuit, which is ongoing and
28   names three of Stem’s directors as defendants, triggers Scottsdale’s defense
                                              COMPLAINT
                                                 10
            Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 11 of 12




1    obligations under its 2013-2014 Policy and 2016-2017 Policy. Scottsdale, on the
2    other hand, contends it owes no coverage obligations under either policy.
3          51.   An actual controversy has, therefore, arisen and currently exists
4    between Stem on the one hand, and Scottsdale on the other, and a judicial
5    determination of such controversy is necessary and appropriate at this time.
6          52.   Accordingly, Stem seeks a declaration from the Court that the
7    Underlying Lawsuit triggers Scottsdale’s defense obligations under its 2013-2014
8    Policy and 2016-2017 Policy.
9          WHEREFORE, Stem prays for judgment against Scottsdale as follows:
10         1.    For damages sustained as a result of the breaches and tortious
11               breaches of contract alleged herein, according to proof;
12         2.    For a declaration that the Underlying Lawsuit triggers Scottsdale’s
13               defense obligations under its 2013-2014 Policy and 2016-2017 Policy;
14         3.    For attorney’s fees including, but not limited to, an award of
15               attorney’s fees pursuant to Brandt v. Superior Court, 37 Cal. 3d 813
16               (1985);
17         4.    For punitive damages pursuant to California Civil Code section 3294;
18               and
19         5.    For prejudgment interest, costs and expenses of suit, and such other
20               and further relief as the Court deems just and proper
21
22   DATED: April 29, 2020                 OSBORNE & NESBITT LLP
23
24                                         By: _ /s/ Gary W. Osborne
                                                 Gary W. Osborne
25                                               Attorney for Plaintiff, STEM, INC.
26
27
28
                                         COMPLAINT
                                            11
             Case 3:20-cv-02950-CRB Document 1 Filed 04/29/20 Page 12 of 12




1    DEMAND FOR JURY TRIAL
2          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff Stem,
3    Inc. hereby demands a jury trial on all issues so triable.
4
5    DATED: April 29, 2020                   OSBORNE & NESBITT LLP
6
7                                            By: _ /s/ Gary W. Osborne
                                                   Gary W. Osborne
8                                                  Attorney for Plaintiff, STEM, INC.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           COMPLAINT
                                              12
